COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-05-367-CV
 
IN RE VALENTIN GRACIA,
JR.,                                               RELATORS
JOAN GRACIA, AND DIANE GRACIA 
INDIVIDUALLY AND AS INDEPENDENT 
EXECUTRIX OF THE ESTATE OF 
VALENTIN GRACIA, III 
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
On
October 28, 2005, the court ordered that the real parties in interest file a
response by November 7, 2005, that any reply be filed by November 9, 2005, and
that the petition be set for oral argument on November 10, 2005.  After considering the response filed by the
real parties in interest , the court is no longer of the tentative opinion that
relators are entitled to relief or that a serious question concerning the
relief requires further consideration. 
The court, therefore, orders that relators=
petition for writ of mandamus be denied without hearing oral argument.  See Tex.
R. App. P. 52.5 and 52.8(a), (c).




Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL A: 
CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.
 
MCCOY, J., would hear oral argument.
 
DELIVERED: 
November 9, 2005




    [1]See
Tex. R. App. P. 47.4.